The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim 10 has been canceled by the applicant.  Claims 1-9 and 11-23 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Mirzaei (US 2014/0168827 A1) teaches a system and methods for protecting motors of a vehicle are provided. A system includes a current transformer device for each phase of the three-phase power received by each protected motor. Each current transformer device includes a switch that is normally in a first position and is configured to monitor an output current of fuse through which the power is transmitted, compare the output current to a threshold current level, and, when the output current is below the threshold current level, change the switch to a second position. The system also includes a processing circuit configured to control operation of the one or more motors of the vehicle. The processing circuit is configured to determine whether one or more of the switches of the plurality of current transformer devices is in the second position and, if so, activate a fault condition

Regarding independent claim 1, Mirzaei taken either independently or in combination with the prior art of record fails to teach or render obvious wherein the interlock circuit is configured to deactivate propulsion of the vehicle via the electrical drive by cutting off the power to the exciter when the first and the second selector switch are switched to different modes in conjunction with the other claim limitations.


Regarding independent claim 16, Mirzaei taken either independently or in combination with the prior art of record fails to teach or render obvious an electrical retarder coupled to the electrical drive for operating the electrical drive in a braking mode, the electrical retarder configured to stay connected to the electrical drive when the interlock circuit is activated, and a service brake, wherein the safety system is configured to engage the service brake when the interlock circuit is activated in conjunction with the other claim limitations.
Regarding independent claim 18, Mirzaei taken either independently or in combination with the prior art of record fails to teach or render obvious wherein propulsion of the vehicle via an electrical drive powered by the electrical energy generated by the alternator is deactivated by an interlock circuit during a transitioning period in which the first selector switch is switched to autonomous mode and the second selector switch is switched to manual mode by cutting off power to the exciter in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668